Case 1:20-cv-00049-RGA Document6 Filed 01/21/20 Page 1 of 3 PagelD #: 166

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

Bench Walk Lighting LLC, )
)
Plaintiff, )
)
Vv. ) CA: 20-49 UNA
)
Everlight Electronics CO., LTD.,
Defendant,
AFFIDAVIT

I, Mei Yu Ruan, Deputy Clerk, being first sworn, depose and say that
pursuant to Rule 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, I did send on January 17,
2020, by Registered Mail, the Summons, Complaint with Exhibits, Civil Cover sheet,
Plaintiffs Report to the Commissioner of Patents and Trademarks, Disclosure Statement
pursuant to Rule 7.1, and Notice/Consent of Availability of a United States Magistrate Judge to
Exercise Jurisdiction forms in the above referenced case to the following addresses:

1) Chairman, President, Officer, Managing Agent, and/or
General Agent
Everlight Electronics CO., LTD.
No. 6-8, Zhonghua Rd.,Shulin Dist.,
New Taipei City 23860, Taiwan

 

Sworn to and subscribed before
me this 17" day of January, 2020

Vet Rug nul
Alex Kurfuerst
Deputy Clerk
Registered No. Date Stamp
Case 1:20-cv-0004dlkGa Ssacumenes Hid WiP1/20 Page 2 of 3 PagelD #: 167

 

 

 

 

 

Postage $ Extra Services & Fees
>| écontived)
Extra Services & Fees OSignsture Confirmatign
OregisthdiMaigl) 244309 —
3 o |GReturn Receipt CSignature Confirmatior®
& 2 (hardcopy c Restricted Delivery
E : CReturn Receipfi pa $
Gig |. wectent) $________ Total Postage & Fees
m 5, |CJRestricted Delivery$____ $
2 a =r
Customer Must Declare | Received by \
Full Value gi
$

   

 

 

 

 

A

FFIGHAL USE
US. Districe Cut
S44 WN. King St.
Lisp miastsa {IG (43a)
No. 6-8 Zhonghua

Sho lla Olst. News Taiers GYw
38360 Vaiwas

PS Form 3806, Registered Mail Receipt Copy 1 - Customes
April 2015, PSN 7530-02-000-9051 (See Information on Reverse,
For domestic delivery information, visit our website at www.usps.com ® i

 

 

 

FROM

 

 

TO

To Be Completed By Customer
(Please Print)
All Entries Must Be in Ballpoint or Typed

 

 

 

 

| sy UNITED STATES
Ba POSTAL SERVICE ©

|

USPS Customs Declaration and Dispatch Note
| # Print in English using blue or black ink.

= Complete all SHADED fields before acceptance.

= See the Privacy Notice on the reverse of Copy 4.

RH002012443US

 

     

 

é
SHIPMENT INFORMATION (Conminueo) — BOXED AREA IS FOR USPS-USE ONLY
USPS Official Use A Corporate Account jEMS Scheduled Delivery Date
/ /

~ insured Fee (U.S.$)

     

 
 

  
   

SENDER’S INFORMATION

Full Last Name Full First Name \MI

       
 

Business Name (ifapplicable) : ~—TSender's Telephone —_J Total Postage/Fées'

 

 

|B. Addressee's Email Address

| | |
ra ee JAN 17 2020

7 . - : 9. Exporters Weference (if applicable and known) 10. Exporter's Telephone (applicable and known)

 

 

 

 

 

Address-2

 

 

 

 

 
 
 

 

ence | Gknowge 112. Importers Telephone df applicable and known)

 

|11. importer’s Re

 
 
 
 
 

City

 

pao cert ee a Se ==
13. AES ITN (if applicable) 14. AES Exemption — NOEEI§ (Check one If applicable)
Os 30.36 07§30.37(a) 11§30.37(h)
(0 § 30.37(y) 0 Other
License Number (if applicable) ]16. Certificate Number (ifapplicable)| 17. Invoice Number (if applicable)

  

ADDRESSEE’S INFORMATION
Full Last Name

 
   

Full First Name

 

 

 

 

 

=
a

\Addressee's Telephone

Busness Name (if applicable)

 

 

 

 

 

 

 

 

a | ee ee a=

Address-1 18. Length (Inches) 19. Width (laches) ieo: Height (Inches)
| |
Address-2 7 - Postal Cade 21. Restrictions (V anplicable — check all that apply) 22. Nondelivery Instructions (Check one)
QO Quarantine (Return to Sender
C wi ct = : EI Sanitary/Phytosanitary Inspection _|C0 Treat as Abandoned ee
City ass [Country 23. Sender's Signature and Date
/

    
 
 

j-
ke

| certify the particulars given in this customs declaration are correct. This package does
not contain any undeclared dangerous items, or items prohibited by legislation or by

 
 

SHIPMENT INFORMATION ~
4. Category of Items (Check all that apply)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lelbecument El Cerri tessal aks [el Merchenclpat lel Dangers erie r postal or customs regulations. I have met all applicable export filing requirements under
Ocitt (1 Retumed Goods (Humanitarian Donation [1 Other federal law and regulations. Bite ‘ -
2. Detailed Description of Contents 4. Net Weight (Ea) 5. Value (Ea) |For Business Mailers, for Items in Block 2 (if the information is known) _ ;
_fénteroniyone tem perting) 3. Quantity [Lbs Oz. | US$ (24. HS Tarif Number 85. Country of Origin
|
hes Se Spe ; _ _ ——
1 | 7 — Se + i SS

 

PS Form 2976-R, April 2016 PSN 7530-17-000-7992 IMPORTANT: This package may be opened officially.
Case 1:20-cv-00049-RGA Document 6 Filed 01/21/20 Page 3 of 3 PagelD #: 168

OFFICE OF THE CLERK
UNITED STATES DISTRICT

. COURT Unit 18
John A. Cerino DISTRICT OF DELAWARE 844 North King Street
CLERK U.S. Courthouse

Wilmington, DE 19801
(302)573-6170
www.ded.uscourts.gov

January 17, 2020

TO:

Chairman, President, Officer, Managing Agent, and/or General Agent
Everlight Electronics CO., LTD.

No. 6-8, Zhonghua Rd.,Shulin Dist., New

Taipei City 23860, Taiwan

RE: Beneh Walk Lighting LLC v. Everlight Electronics
CG, 41D.
Civil Action No. 20-cv49-UNA

Enclosed please find copies of the Complaint (with exhibits), Civil Cover sheet,
Notice of a Magistrate Judge’s Availability form, Summons, and counsel’s Affidavit and
request to the Clerk of Court for assistance with this mailing, Report on the Filing of an
Action Regarding a Patent or Trademark, and Fed. R. Civ. P. 7.1 Corporate Disclosure
Statement.

This service is made by U.S. Registered Mail, return receipt requested, pursuant

to Federal Rule of Civil Procedure 4(f)(2)(C)(ii) and 4(h)(2). Pursuant to Federal Rules of
Civil. Procedure 12(a)(ii) you have ninety (90) days in which to file an answer to the
~ complaint, filed with this Court and served upon the plaintiffs attorney as noted on

 

- <> the ALY and summons. Sincerely,
Pl Micha A. CERINO
ret CLERK

Enclosures (as stated)
